                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZACHARY GREENBERG                         :
                                          :    CIVIL ACTION
                     Plaintiff            :
                                          :    NO. 2:20-CV-3822
               v.                         :
                                          :
JAMES C. HAGGERTY, in his                 :
official capacity as Board Chair of the   :    Hon. Chad F. Kenney
Disciplinary Board of the Supreme         :
Court of Pennsylvania, et al.             :
                                          :
                     Defendants           :

                                 JOINT STATUS REPORT


        Per this Court’s March 30, 2021 Order, the parties met and conferred on

 April 5, 2021, and now file the following Joint Status Report:


        1.     Plaintiff filed this First Amendment challenge to Pennsylvania’s Rule

 of Professional Conduct 8.4(g) and related comments on August 6, 2020, which were

 to go in effect on December 8, 2020. On December 8, 2020, this Court entered

 Orders denying Defendants’ Motion to Dismiss Plaintiff’s Complaint and granting a

 Motion for Preliminary Injunction filed by Plaintiff. Defendants have been enjoined

 from enforcing Rule 8.4(g) since that date.

        2.     On December 22, 2020, Defendants filed an appeal of this Court’s

 Order granting Plaintiff’s Motion for Preliminary Injunction. This Court stayed

 proceedings while Defendants’ Third Circuit appeal was pending.

        3.     While the appeal was pending , Defendants began to explore the

 possibility of amending Rule 8.4(g) and related comments
      4.     Because Defendants intended to amend Rule 8.4(g), Defendants elected

to withdraw their Third Circuit appeal. After conferring with Plaintiff, Defendants

filed a Stipulation of Voluntary Dismissal pursuant to Federal Rule of Appellate

Procedure 42(b) on March 16, 2021.

      5.     The Disciplinary Board of the Supreme Court of Pennsylvania will

consider proposed amendments to Rule 8.4(g) at the Board’s upcoming April 13,

2021 meeting.

      6.     Following its April 13, 2021 meeting, the Board will forward its

comments and recommendations to the Supreme Court of Pennsylvania. The

Supreme Court, with the benefit of the Board’s input, will then determine whether

to adopt the proposed amendments and enact a revised Rule 8.4(g).

      7.     Plaintiff has been advised of Defendants’ intent to amend Rule 8.4(g),

and is not opposed to staying these proceedings for a reasonable time while the

amendment process plays out.

      8.     If the Court is not inclined to grant such a stay, Plaintiff would

otherwise move the Court to convert its preliminary injunction into a permanent

injunction and to enter final judgment.

      9.     The parties are available to discuss this matter further at the Court’s

convenience should the Court require any additional information.


                                              Respectfully submitted,
s/Michael Daley                      s/Adam E. Schulman
Michael Daley, Esquire               Adam E. Schulman
Attorney I.D. No. PA 77212           HAMILTON LINCOLN LAW
Megan L. Davis, Esquire              INSTITUTE
Attorney I.D. No. PA 321341          1629 K Street NW, Suite 300
Administrative Office of PA Courts   Washington, DC 20006
1515 Market Street, Suite 1414       adam.schulman@hlli.org
Philadelphia, PA 19102               (610)457-0856
legaldepartment@pacourts.us          Attorney for Plaintiff Zachary
(215)560-6326, Fax (215)560-5486     Greenberg
Attorneys for Defendants
                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ZACHARY GREENBERG                         :
                                          :    CIVIL ACTION
                     Plaintiff            :
                                          :    NO. 2:20-CV-3822
               v.                         :
                                          :
JAMES C. HAGGERTY, in his                 :
official capacity as Board Chair of the   :    Hon. Chad F. Kenney
Disciplinary Board of the Supreme         :
Court of Pennsylvania, et al.             :
                                          :
                     Defendants           :


                            CERTIFICATE OF SERVICE
        The undersigned certifies that on April 9, 2021, they caused the foregoing
 Joint Status Report to be served via CM/ECF on all counsel of record.


                                               Respectfully Submitted,


  s/Michael Daley                             s/Adam E. Schulman
  Michael Daley, Esquire                      Adam E. Schulman
  Attorney I.D. No. PA 77212                  HAMILTON LINCOLN LAW
  Megan L. Davis, Esquire                     INSTITUTE
  Attorney I.D. No. PA 321341                 1629 K Street NW, Suite 300
  Administrative Office of PA Courts          Washington, DC 20006
  1515 Market Street, Suite 1414              adam.schulman@hlli.org
  Philadelphia, PA 19102                      (610)457-0856
  legaldepartment@pacourts.us                 Attorney for Plaintiff Zachary
  (215)560-6326, Fax (215)560-5486            Greenberg
  Attorneys for Defendants
